Citation Nr: 0917367	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-28 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for PTSD.  
The Veteran subsequently initiated and perfected an appeal of 
this rating determination.  

In the January 2009, the Veteran testified before the 
undersigned Veterans Law Judge, seated at the RO.  


FINDING OF FACT

The Veteran has presented competent evidence of a current 
diagnosis of PTSD based on a verified in-service stressor.  


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred during military 
service, and service connection for such a disability is thus 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with the issue on appeal given 
the favorable nature of the Board's decision with regard to 
the pending claim.  

The Veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the Veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2008); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the Veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the Veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or written 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2008); Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the Veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.   Service department 
records must support, and not contradict, the claimant's 
testimony regarding noncombat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, "If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors").  If, however, the Veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.  In the present case, 
the Veteran's DD-214 is negative for award of the Combat 
Infantryman's Badge, Purple Heart Medal, or similar award 
indicative of participation of combat; thus, there must be 
credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

As an initial matter, the Board notes the Veteran has 
presented various diagnoses of PTSD.  September 2006 and 
March 2007 assessment letters from a private clinical 
psychologist, S.J.P., indicate the Veteran exhibited PTSD 
symptoms secondary to his experiences in Vietnam.  Likewise, 
a diagnosis of PTSD for the Veteran was rendered by a VA 
physician in December 2005.  Overall, both private and VA 
medical treatment evidence suggests a diagnosis of PTSD is 
warranted, and thus a current diagnosis of PTSD is accepted 
by the Board.  

Next, the Board must consider whether the Veteran has 
presented evidence of an in-service stressor event subject to 
verification.  In his statements to VA, the Veteran has 
recounted several stressful events experienced during his 
military service in Vietnam.  These include having come under 
enemy fire from rockets and mortars, and having witnessed 
dead and wounded soldiers and civilians.  He has also written 
and testified that he served in an Army Intelligence unit 
that would go into the field to monitor radio traffic, 
interview civilians, interrogate prisoners, and perform other 
intelligence-gathering duties.  During these times, he also 
came under enemy fire, and reportedly engaged in combat 
alongside his unit.  Finally, he testified in January 2009 
that while interviewing Vietnamese civilians in a village, he 
shot a woman who was reaching for a grenade.  

Service personnel records confirm the Veteran was assigned to 
8th Radio Research Unit (RRU) in Vietnam from September 1965 
to April 1966, and to the 10th RRU from May 1966 to September 
1966, when he left Vietnam and returned to the U.S.  Military 
records submitted by the Veteran and associated with the 
claims folder also confirm radio research units were 
intelligence-gathering groups under the command of the Army 
Security Agency (ASA) which were attached as support units to 
various other Army units.  At the time the Veteran served 
with the 10th RRU, this unit was attached to the 1st Cavalry 
Division based out of An Khe, Vietnam, according to his 
service personnel records.  The Veteran has further stated 
that while assigned to the 10th RRU and attached to the 1st 
Cavalry, he took part in Operation Crazy Horse, a combat 
operation conducted between May 16th and June 5th, 1966.  
Operational reports submitted by the Veteran indicate the 
10th RRU "participated in all combat operations during the 
reporting period" of May and June 1966, and produced several 
intelligence items related to enemy activity.  Finally, 
casualty reports for the 1st Cavalry for May and June 1966 
confirm both that numerous killed and wounded soldiers came 
through An Khe, and that the 1st Cavalry, and elements 
thereof, regularly engaged in combat during this period.   

Based on this military evidence, the Board finds the 
Veteran's alleged stressors to be verified by sufficient 
collaborating evidence.  According to the U.S. Court of 
Appeals for Veterans Claims (Court), the Veteran need not 
submit evidence of personal participation in stressful 
events; he need only submit, or point the VA to, 
"independent evidence of the occurrence of a stressful 
event, [which] . . . implies his personal exposure."  
Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  In 
the present case, such a burden has been met.  Service 
personnel records confirm the Veteran was assigned to special 
ASA intelligence-gathering units, the duties of which are 
consistent with the Veteran's claims of having been out in 
the field attached to and in support of combat units.  
Military records confirm the Veteran's unit, and units to 
which it was attached, were involved in direct combat with 
the enemy, and came under enemy fire on several occasions 
during his service period in Vietnam, specifically while he 
was attached to the 1st Cavalry.  In light of the Court's 
Pentecost holding, the Board affords the Veteran the benefit 
of the doubt, and find at least some of his stressors 
confirmed in the record.  

As noted above, the Veteran has been diagnosed with PTSD, 
based on his reported in-service stressor events, by 
competent medical experts.  Therefore, in light of 
38 U.S.C.A. § 5107, service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


